UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-09221 Community Capital Trust (Exact name of registrant as specified in charter) 2500 Weston Road Suite 101 Weston, FL 33331 (Address of principal executive offices) (Zip code) Michael P. Malloy, Esquire Drinker Biddle & Reath LLP One Logan Square. Ste. 2000 Philadelphia, PA 19103 (Name and address of agent for service) Registrant’s telephone number, including area code: 1-877-272-1977 Date of fiscal year end: May 31, 2014 Date of reporting period: November 30, 2013 Form N-CSRS is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSRS in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSRS, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSRS unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. Item 1. Reports to Stockholders. The Semi-Annual Report to Shareholders for the fiscal half-year ended November 30, 2013, pursuant to Rule 30e-1 under the Investment Company Act of 1940 (the “1940 Act”), as amended (17 CFR 270.30e-1), is filed herewith. COMMUNITY CAPITAL TRUST CCM ACTIVE INCOME FUND (THE “FUND”) November 30, 2013 1 TABLE OF CONTENTS Manager’s Discussion & Analysis 2 Fund Profile 3 Expenses 4 Schedule of Investments 5 Statement of Assets and Liabilities 12 Statement of Operations 13 Statements of Changes in Net Assets 14 Financial Highlights 15 Notes to Financial Statements 16 2 CCM Active Income Fund Manager’s Discussion & Analysis For the six-month period ended November 30, 2013, the CCM Active Income Fund delivered a total return of 2.40%. For the same period, the Standard and Poor’s 500 Index returned 11.91% and the Barclays U.S. Aggregate Bond Index returned -0.56%. The yield curve steepened during the six-month period ended November 30, 2013. The 10-year Treasury yield increased from 2.13% to 2.75% while the 2-year Treasury note declined from 0.30% to 0.28%. Meanwhile, equity markets reached new all-time highs. There was encouraging news on the job front as the unemployment rate, which now stands at 7.0%, continues to trend lower. Economic growth, as measured by the U.S. gross domestic product (GDP), is trending higher with a 2.5% annualized growth rate in the second quarter of 2013 and a 3.6% growth rate in the third quarter. The increased GDP growth rate and downward trend in unemployment have opened the door for the Federal Reserve (the “Fed”) to consider an earlier response to tapering. However, with the yield curve steepening and inflation being a non-factor, the Fed may continue to extend easing measures into 2014. Total return figures represent past performance and do not indicate future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less that their original cost. Current performance may be higher or lower than the total returns shown. Please call the Fund at 1-877-272-1977 to obtain the most recent month-end returns. Returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. This material represents an assessment of the market at a specific point in time and is not intended to be a forecast of future events or a guarantee of future results. This information should not be relied upon as research or investment advice. Investing involves risk, including possible loss of principal. The CCM Active Income Fund is distributed by SEI Investments Distribution Co., which is not affiliated with Community Capital Management, Inc. (Unaudited) 3 Fund Profile November 30, 2013 Top Ten Holdings* (% of Net Assets) FNMA Multifamily, 5.51%, 07/01/2024 5.37% FNMA Multifamily, 5.86%, 01/01/2028 4.84% FHA Project Loan, 5.00%, 06/01/2035 4.34% FHA Project Loan, 6.45%, 01/01/2036 3.64% GNMA Multifamily, 5.78%, 06/16/2032 3.36% Northeastern Ohio Medical University, 6.73%, 12/01/2030 3.22% Foot Locker 2.64% Ryman Hospitality Properties 2.56% New Jersey State, Economic Development Authority, Ser A2, 6.31%, 07/01/2026 2.53% Pfizer 2.37% 34.87% Asset Allocation (% of Net Assets) Closed-End Funds 3.31% Consumer Discretionary 12.18% Consumer Staples 1.93% Corporate Bond 1.40% Energy 9.19% FGLMC Single Family 0.33% FHA Project Loan 7.98% Financials 19.04% FNMA Multifamily 10.95% GNMA Multifamily 3.36% HASC 1.61% Health Care 5.01% Industrials 3.58% Information Technology 7.60% Materials 4.26% Money Market Fund 5.08% Municipal Bond 5.75% Telecommunication Services 1.26% Utilities 2.17% Liabilities in Excess of Other Assets (5.99)% 100.00% * Excludes Short-Term Investments 4 CCM Active Income Fund Expenses November 30, 2013 As a shareholder of the Fund, you incur two types of costs: transaction costs, such as wire fees; and ongoing costs, including management fees and other Fund operating expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. This example is based on an investment of $1,000 invested on June 1, 2013 and held for the six-month period ended November 30, 2013. Actual expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested at the beginning of the period, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical example for comparison purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as wire fees or low balance fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would be higher. Beginning Account Value June 1, Ending Account Value November 30, Expenses Paid During Period* June 1, 2013 Through November 30, Actual Institutional Shares Hypothetical Institutional Shares (5% returnbefore expenses) * Expenses are equal to the annualized expense ratio of 3.18%, including dividend expense and prime broker fees on short sales, for Institutional Shares multiplied by the average account value over the period, multiplied by 183 days/365 days (to reflect the one-half year period). The Fund’s ending account value on the first line in the table is based on its actual total return of 2.40% for the period June 1, 2013 to November 30, 2013. (Unaudited) 5 Schedule of Investments November 30, 2013 Shares Value COMMON STOCK - 66.22% Consumer Discretionary - 12.18% Belo $ Bon-Ton Stores (a) Cooper Tire & Rubber EnerCare Foot Locker (a) Interpublic Group of Companies (a) Las Vegas Sands 50 Mac-Gray Regal Entertainment Group (b) Six Flags Entertainment (a) (b) Stewart Enterprises Whistler Blackcomb Holdings (c) Consumer Staples - 1.93% Anheuser-Busch InBev (a) (d) Harris Teeter Supermarkets Energy - 9.19% Atlas Pipeline Partners (e) Canadian Oil Sands (b) Emerge Energy Services (e) North Atlantic Drilling Susser Petroleum Partners (a) (b) (e) Williams (b) Financials - 19.04% American International Group (a) Ares Capital (a) (b) Ares Commercial Real Estate (b) (f) CapitalSource Ellington Financial (b) (e) Hudson City Bancorp Investors Real Estate Trust (b) (f) Medical Properties Trust (b) (f) MFA Financial (f) Roma Financial (c) Ryman Hospitality Properties (b) (f) StellarOne Sterling Financial Thomas Properties Group Virginia Commerce Bancorp (c) Wells Fargo Weyerhaeuser (a) (f) Health Care - 5.01% Elan (c) (d) Extendicare Health Management Associates (c) Hi-Tech Pharmacal Life Technologies MAKO Surgical (c) Pfizer (a) The accompanying notes are an integral part of the financial statements. 6 CCM Active Income Fund Shares Value ViroPharma (c) $ Industrials - 3.58% Edwards Group (c) (d) Flow International Macquarie Infrastructure (b) Pitney Bowes (a) (b) Information Technology - 7.60% Anaren (c) Apple (a) Globecomm Systems (c) Lender Processing Services Mindspeed Technologies (c) Molex Oracle (a) QUALCOMM Tokyo Electron (d) Materials - 4.26% International Paper (b) MeadWestvaco (a) (b) Norbord Olin (b) Zoltek (c) Telecommunication Services - 1.26% AT&T NTS (c) Utilities - 2.17% National Fuel Gas (b) NV Energy TOTAL COMMON STOCK (Cost $4,539,751) Principal Amount U.S. GOVERNMENT & AGENCY OBLIGATIONS - 22.62% FGLMC Single Family - 0.33% 1998-2106, 7.88%, 12/15/2028 (g) $ FHA Project Loan - 7.98% 034-35272, 5.00%, 06/01/2035 (h) Ridgewood Florida, 6.45%, 01/01/2036 (h) FNMA Multifamily - 10.95% Pool 464523, 5.51%, 07/01/2024 Pool 957188, 5.65%, 06/01/2017 Pool 464296, 5.86%, 01/01/2028 (b) GNMA Multifamily - 3.36% Pool 2008-59, 5.78%, 06/16/2032 (b) TOTAL U.S. GOVERNMENT & AGENCY OBLIGATIONS (Cost $1,666,551) The accompanying notes are an integral part of the financial statements. (Unaudited) 7 Principal Amount Value MUNICIPAL BONDS - 5.75% New Jersey - 2.53% New Jersey State, Economic Development Authority 6.31%, 07/01/2026 (b) $ $ Ohio - 3.22% Northeastern Ohio Medical University 6.73%, 12/01/2030 (b) TOTAL MUNICIPAL BONDS (Cost $416,076) MORTGAGE-BACKED OBLIGATION - 1.61% HASC - 1.61% 2005-I1 2A4, 0.56%, 11/25/2035 TOTAL MORTGAGE-BACKED OBLIGATION (Cost $123,115) CORPORATE BOND - 1.40% Salvation Army 5.68%, 09/01/2031 TOTAL CORPORATE BOND (Cost $101,900) Shares CLOSED-END FUNDS - 3.31% DoubleLine Income Solutions Fund PIMCO Dynamic Income Fund TOTAL CLOSED-END FUNDS (Cost $244,750) SHORT-TERM INVESTMENT - 5.08% Money Market Fund - 5.08% Dreyfus Treasury Prime Cash Management, 0.00% (i) TOTAL SHORT-TERM INVESTMENT (Cost $373,960) Total Investments (Cost $7,466,103) - 105.99% Liabilities in Excess of Other Assets, Net - (5.99)% ) NET ASSETS - 100.00% $ Footnotes The following information for the Fund is presented on an income tax basis as of November 30, 2013: Cost of Investments $ Gross Unrealized Appreciation Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The accompanying notes are an integral part of the financial statements. 8 CCM Active Income Fund Shares Value EXCHANGE TRADED FUNDS SOLD SHORT - (2.14)% iShares MSCI Brazil Capped ETF ) $ ) iShares Russell 2000 Index ETF ) ) iShares S&P/TSX 60 Index Fund ) ) TOTAL EXCHANGE TRADED FUNDS SOLD SHORT (Proceeds $150,747) ) COMMON STOCK SOLD SHORT - (21.27)% Consumer Discretionary - (3.08)% Burger King Worldwide ) ) CST Brands ) ) Kohl's ) ) Regis ) ) ) Consumer Staples - (2.42)% Campbell Soup ) ) Sysco ) ) ) Financials - (6.57)% Charles Schwab ) ) Equity Residential (f) ) ) Fidelity National Financial ) ) Investors Bancorp ) ) M&T Bank ) ) National Retail Properties (f) ) ) PacWest Bancorp ) ) Parkway Properties (f) ) ) Umpqua Holdings ) ) Union First Market Bankshares ) ) United Bankshares ) ) Ventas (f) Health Care - (0.41)% Community Health Systems ) ) Perrigo ) ) ) Industrials - (6.57)% Acuity Brands (c) ) ) Caterpillar ) ) Deere ) ) USG (c) Information Technology - (0.53)% Applied Materials ) ) Materials - (1.69)% Aptargroup ) ) Rio Tinto (d) TOTAL COMMON STOCK SOLD SHORT (Proceeds $1,517,866) $ ) Total Securities Sold Short (Proceeds $1,668,613) $ ) The accompanying notes are an integral part of the financial statements. (Unaudited) 9 Footnotes The following information for the Fund is presented on an income tax basis as of November 30, 2013: Proceeds from Securities Sold Short $ ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Net Unrealized Depreciation $ ) Contracts Value PURCHASED OPTIONS † (c) - 0.28% GM Call, Expires 12/21/2013, Strike Price: $39.00 15 $ iShares Russell 2000 Put, Expires 02/22/2014, Strike Price: $101.00 Outerwall Call, Expires 01/18/2014, Strike Price: $70.00 15 Sysco Call, Expires 12/21/2013, Strike Price: $35.00 10 Weyerhaeuser Call, Expires 01/18/2014, Strike Price: $33.00 18 90 TOTAL PURCHASED OPTIONS (Cost $39,019) $ WRITTEN OPTIONS - † (c) (0.34)% American International Group Call, Expires 12/21/2013, Strike Price: $50.00 ) $ ) Anheuser-Busch InBev Call, Expires 12/21/2013, Strike Price: $110.00 (6 ) ) Apple Call, Expires 12/21/2013, Strike Price: $570.00 (1 ) ) Ares Capital Call, Expires 12/21/2013, Strike Price: $18.00 ) ) Bon-Ton Stores Call, Expires 12/21/2013, Strike Price: $19.00 ) ) CST Brands Put, Expires 12/21/2013, Strike Price: $33.00 ) ) Deere Put, Expires 12/21/2013, Strike Price: $80.00 ) ) Foot Locker Call, Expires 12/21/2013, Strike Price: $38.00 ) ) Expires 12/21/2013, Strike Price: $39.00 ) ) GM Call, Expires 12/21/2013, Strike Price: $41.00 ) ) GM Put, Expires 12/21/2013, Strike Price: $37.00 ) ) Interpublic Group of Companies Call, Expires 12/21/2013, Strike Price: $17.00 ) ) iShares Russell 2000 Put, Expires 01/18/2014, Strike Price: $105.00 ) ) Kohl's Put, Expires 12/21/2013, Strike Price: $52.50 ) ) MeadWestvaco Call, Expires 12/21/2013, Strike Price: $40.00 (7 ) ) Oracle Call, Expires 12/21/2013, Strike Price: $36.00 ) ) The accompanying notes are an integral part of the financial statements. 10 CCM Active Income Fund Contracts Value Outerwall Call, Expires 01/18/2014, Strike Price: $75.00 ) $ ) Pfizer Call, Expires 12/21/2013, Strike Price: $33.00 ) ) Pitney Bowes Call, Expires 12/21/2013, Strike Price: $22.00 ) ) Expires 12/21/2013, Strike Price: $24.00 (5 ) ) Rio Tinto Put, Expires 12/21/2013, Strike Price: $47.50 ) ) Six Flags Entertainment Call, Expires 12/21/2013, Strike Price: $40.00 ) ) Susser Petroleum Partners Call, Expires 12/21/2013, Strike Price: $35.00 ) ) USG Put, Expires 12/21/2013, Strike Price: $26.00 ) ) Ventas Put, Expires 12/21/2013, Strike Price: $60.00 (5 ) ) TOTAL WRITTEN OPTIONS (Premiums Received $28,220) $ ) † For the period ended November 30, 2013, the total amount of all open purchased and written options, as presented in the Schedule of Investments, are representative of the volume of activity for these derivative types during the period. A list of the open futures contracts held by the Fund at November 30, 2013, is as follows ‡: Type of Contract Number of Contracts Short Expiration Date Unrealized Appreciation (Depreciation) Canadian Currency Dec-2013 $ Russell 2000 Index E-MINI Dec-2013 ) S&P 500 Index E-MINI Dec-2013 ) U.S. 10-Year Treasury Note Dec-2013 $ ) ‡ For the period ended November 30, 2013, the total amount of all open futures contracts, as presented in the table above, are representative of the volume of activity for this derivative type during the period. The accompanying notes are an integral part of the financial statements. (Unaudited) 11 (a) Underlying security for a written/purchased option. (b) All or a portion of this security has been committed as collateral for open short positions. (c) Non-income producing security. (d) ADR - American Depositary Receipt (e) Security considered to be a Master Limited Partnership. At November 30, 2013, these securities amounted to $426,602 or 5.80% of total net assets. (f) REIT - Real Estate Investment Trust (g) Variable rate security, the coupon rate shown is the effective rate as of November 30, 2013. (h) Securities for which market quotations are not readily available are valued at fair value as determined by the Advisor in accordance with procedures adopted by the Board of Trustees. The total fair value of such securities at November 30, 2013 is $586,929, which represents 7.98% of total net assets. (i) The rate shown is the 7-day effective yield as of November 30, 2013. ETF — Exchange Traded Fund FGLMC — Federal Housing Loan Mortgage Corporation Gold 30-Year Fixed FHA — Federal Housing Administration FNMA — Federal National Mortgage Association GNMA — Government National Mortgage Association HASC — HSI Asset Securitization Corporation Trust MSCI — Morgan Stanley Capital International S&P — Standard & Poor’s TSX — Toronto Stock Exchange The accompanying notes are an integral part of the financial statements. 12 CCM Active Income Fund Statement of Assets and Liabilities as of November 30, 2013 Assets: Investments, at fair value (identified cost — $7,466,103) $ Cash Foreign currency, at value (cost — $4,684) Receivables: Investment securities sold Dividends and interest Due from Advisor Variation margin Options purchased, at value (cost — $39,019) Deferred Offering costs Prepaid expenses Total Assets $ Liabilities: Payables: Securities sold short (proceeds — $1,668,613) $ Investment securities purchased Distributions to Shareholders Administration fees Stock loan fees Shareholder servicing fees Capital shares redeemed Variation margin Dividends on securities sold short Trustees' fees Options written, at value (premiums received — $28,220) Other accrued expenses Total Liabilities $ Net Assets: $ Net Assets consist of: Paid-in capital $ Distributions in excess of net investment income ) Accumulated net realized loss on investments, securities sold short, options and futures contracts ) Net unrealized appreciation on investments and securities sold short Net unrealized depreciation on options ) Net unrealized depreciation on futures contracts ) Net unrealized appreciation on foreign currency translation 6 Net Assets $ Net Assets — Institutional Shares (Unlimited shares of beneficial interest with no par value authorized; 722,023 shares outstanding) $ Net Asset Value, offering and redemption price per share — Institutional Shares $ The accompanying notes are an integral part of the financial statements. (Unaudited) 13 Statement of Operations for the six month period ended November 30, 2013 Investment Income: Dividends $ Interest Less: Foreign Taxes Withheld ) Total investment income Expenses: Investment advisory fees Shareholder servicing fees Dividend expense on securities sold short Offering costs Prime Broker fees Professional fees Accounting and administration fees Custodian fees Chief Compliance Officer fees Transfer agent fees Registration and filing expenses Printing fees Trustees' fees Other Total expenses Less: Investment advisory fee waiver ) Reimbursement from advisor ) Net expenses Net investment income Realized and unrealized gain (loss) on investments: Net realized gain on investments Net realized loss on investment securities sold short ) Net realized gain on futures contracts Net realized gain on options Net realized gain on foreign currency transactions Net realized loss ) Net change in unrealized appreciation (depreciation) on investments Net change in unrealized appreciation (depreciation) on securities sold short ) Net change in unrealized appreciation (depreciation) on futures contracts ) Net change in unrealized appreciation (depreciation) on options ) Net change in unrealized appreciation (depreciation) on foreign currency translation 6 Net change in unrealized appreciation (depreciation) Net realized and unrealized gain Net increase in net assets resulting from operations: $ The accompanying notes are an integral part of the financial statements. 14 CCM Active Income Fund Statements of Changes in Net Assets For the Six-Month Period Ended November 30, 2013 (Unaudited) For the Period Ended May 31, 2013(a) Operations: Net investment income $ $
